Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendments to claims 1 and 15 overcome Haggstrom’130 because the wire – comprising elements 160, 506, 172 – is not solid as now required by the claims. Although portions 160 and 172 are solid, element 506 is an inflation tube and it would not be obvious to make an inflation tube solid because this would render it unable to function for its intended purpose. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 states “the bending stiffness of the hypotube is configured to match a bending stiffness of the catheter.” However, claim 20 recites the ”bending stiffness of the hypotube is less than 300% of the bending stiffness of the catheter along at least a distal portion of the hypotube.” This contradicts the requirement of claim 19 which requires the stiffness of the catheter and hypotube match. It is unclear how a catheter and hypotube combination could both having matching bending stiffness and a portion of the hypotube is less than 300% of the bending stiffness of the catheter along a distal portion (i.e. a different bending stiffness). 
Claims 12 and 13 use the term “tube” instead of hypotube, but is otherwise identical and raises the same issues. 
Claims 21 and 22 are rejected based on their dependency from claim 20. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-8, 10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigishi (US Patent Application 2014/0324148) in view of Hojeibane et al. (US Patent Application 2003/0181827)
Claims 1, 15: Nishigishi’148 teaches a stent delivery device (paragraph [0002]) comprising a core assembly (1) for insertion into a corporeal lumen for advancing a stent (10) to a treatment location (paragraph [0002]). 
The core assembly comprises: 
A longitudinally extending coil having a lumen (18; see Figure 2); 
An elongate solid wire (12) extending through the entire length of the coil (18) lumen (Figure 2 shows portion 12c of wire 12 extending through the entire length of the coil 18). 
The wire (12) has an intermediate portion (12b) extending distal to the tube (18). 
The proximal portion (18a) of the coil (18) is affixed to the wire (12) at a proximal position (at 34; paragraph [0020]). A distal portion of the coil (18) is affixed with respect to the wire (12) at a distal position (at 32; paragraph [0020]). This will restrict compression or elongation of the coil (18) since it is fixed to the wire (12) at two points (32 and 34). 
The device further includes a stent (10) carried by the intermediate portion (Figures 1a, 1b, 2). 

	Hojeibane’827 teaches a surgical tool (10) including a coil (18). Hojeibane’827 teaches it is known to form coils by laser cutting a thin metallic tube (paragraph [0018]). In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention that the coil taught by Nishigishi’148 is a tube having a helical cut extending along the tube, in light of the teachings by Hojeibane’827 that this is a well-known method of forming a coil for use in a surgical instrument. 
	Alternately, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Nishigishi’148 by substituting the coil with a spiral cut tube because Hojeibane’827 teaches this is a known mechanism for creating a coil and one of ordinary skill in the art would have expected the coil taught by Nishigishi’148 or a coil formed from a spiral cut tube would perform equally as well since both of these elements are known in the surgical arts to function as a coil. 
	Claim 2: NIshigishi’148 teaches the wire (12) extends proximal to the proximal end of the coil (18) (Figures 1a, 1b, 2). 
	Claim 4: The claimed phrase “wherein the proximal portion of the tube is welded to the wire”   is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

Claim 6: Nishigishi’148 teaches a restraint (32 – “joining member”) coupled to the wire (12) which is coupled to a distal portion of the coil (18). 
The phrase “wherein the distal portion of the tube is welded to the restraint” is being treated as a product-by-process limitation, (explained in the rejection to claim 4 above). In this case, the distal portion of the coil (18) is fixed to the restraint (32), the structure is the same as if the distal portion of the coil were welded to the restraint. 
Claim 7, 16: Nishigishi’148 teaches a catheter (20) configured to receive the core assembly (paragraph [0019] and Figure 1a, 1b, 2)
Claim 8, 17: Nishigishi’148 teaches the coil (18) is sized to substantially fill the catheter (Figures 1a, 1b, 2). 
Claim 10: Nishigishi’148 teaches the wire (12) tapers distally towards a distal end of the wire (Figure 2 shows the wire tapers within the coil 18). 
Claim 12, 19: Nishigishi’148 teaches a catheter (20) configured to receive the core assembly (paragraph [0019], Figures 1a, 1b, 2). 
Further, when the core assembly is within the catheter, as in Figures 1a and 2, the core assembly and catheter are functionally equal in stiffness/flexibility because each element (core assembly and catheter) is limited by the other. For example, even if the core assembly is highly flexible, that high flexibility is limited by the flexibility of the catheter – the core assembly cannot bend or flex more than the catheter when the core assembly is inside of it, as in Figures 1a and 2. 
Claims 11, 13, 14, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigishi’148 in view of Hojeibane’827, as applied to claims 1 and 15, further in view of Haggstrom et al. (US Patent Application 2015/0066130). 
Claim 11, 18: Nishigishi’148 fails to teach the coil is configured to bend preferentially before the wire. 
Like Nishigishi’148, Haggstrom’130 is directed towards a stent delivery system including a core assembly (140) having a longitudinally extending tube (170) having a helical cut (paragraph [0482], [0483]). 
Haggstrom’130 further teaches an elongate wire (160) extending partially through the tube lumen (Figures 1 and 2) and an intermediate portion (172) extending distal to the tube (170) for carrying a stent (200). 
Haggstrom’130 discloses the tube can be designed to bend before the wire (paragraphs [0484], [0517]) in order to accommodate passing the tool through different parts of the body (paragraph [0504]). In light of this, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Nishigishi’148 so the coiled portion bends before the core wire, as taught by Haggstrom’130, in order to allow the device to more easily pass through particular parts of the body. 
Claim 14, 13, 20: Nishigishi’148 fails to disclose the bending stiffness of the core assembly is modulated by the pitch of the coil. 
Like Nishigishi’148, Haggstrom’130 is directed towards a stent delivery system including a core assembly (140) having a longitudinally extending tube (170) having a helical cut (paragraph [0482], [0483]). 

Haggstrom’130 teaches the bending stiffness of tube (170) is modulated by a pitch of the helical cut (Figures [0504]-[0507]). Haggstrom’130 further teaches it is known to modify the pitch such that the stiffness of the tube changes along its length. In particular, it is known to make the distal end of the tube more flexible than the proximal end (paragraph [0504]) in order to advance the device through particular anatomy (paragraph [0504]). light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught Nishigishi’148 by modifying the pitch of the coil in order to control the flexibility of the device, as taught by Haggstrom’130, to more easily advance the stent delivery tool through the vasculature. 
Further regarding claim 13 and 20, in light of the teachings above, it would have been obvious to one of ordinary skill in the art to modify the device taught by Nishigishi’148 by modifying the pitch of the coil in order to control the bending stiffness of the tube, as taught by Haggstrom’130, as needed to pass the delivery device through the vasculature. Additionally, Nishigishi’148 teaches any catheter can be used (paragraph [0019]), and it would be obvious to choose a catheter that has desirable stiffness levels relative to the coil, including less than 300% of the bending stiffness of the catheter, in order to aid in delivering a stent. 
Claims 21, 22: Nishigishi’148 fails to teach the particular length of the distal portion of the coil is at least 15 or 30 inches. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, Nishigishi’148 in view of Haggstrom’130 renders the claim structure as obvious, but fails to disclose the specific length of the distal portion of the coil having a particular flexibility. However, these references render the structure as obvious, as outlined above, except for the particular claimed dimensions of the distal portion. There is no evidence a device having these dimensions would perform differently than the device taught by Nishigishi’148 in view of Haggstrom’130. Therefore, in light of the teachings in Gardner v. TEC Syst., Inc, the claimed structure in which the distal portion of the coil is 15 or 30 inches long is considered obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        27 April 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771